Case 19-61608-grs           Doc 974      Filed 12/22/20 Entered 12/22/20 12:39:50                      Desc Main
                                         Document     Page 1 of 2



                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF KENTUCKY
                                     LONDON DIVISION


In re:                                                    )                Case No. 19-61608
                                                          )
Americore Holdings, LLC, et al.1                          )                Jointly administered
                                                          )
                           Debtors.                       )                Chapter 11
                                                          )

                 NOTICE OF AGREEMENT TO TERMS OF
      AGREED ORDER ON EMERGENCY MOTION TO ENFORCE SALE ORDER

         Carol F. Fox, as Chapter 11 Trustee (“Trustee”) of St. Alexius Properties, LLC, St. Alexius

Hospital Corporation #1, and Success Healthcare 2, LLC (collectively, the “Debtors”) gives notice

that the Official Committee of Unsecured Creditors (the “Committee”) and Pelorus Equity Group,

Inc. (“Pelorus”) agreed to the terms of the Order Partially Granting Trustee’s Emergency Motion

to Enforce Sale Order (Doc. No. 969) (the “Agreed Order”), which partially granted the Trustee’s

Emergency Motion to Enforce Sale Order (Doc. No. 947) (the “Emergency Motion to Enforce

Sale Order”).

         DATED this 22nd day of December, 2020.

                                                               s/ Elizabeth A. Green
                                                               ELIZABETH A. GREEN (admitted pro hac vice)
                                                               Florida Bar No. 600547
                                                               BAKER & HOSTETLER LLP
                                                               200 South Orange Avenue, Suite 2300
                                                               Orlando, Florida 32801
                                                               Telephone 407-649-4000
                                                               Facsimile 407-841-0168
                                                               egreen@bakerlaw.com
                                                               Counsel to Chapter 11 Trustee

1
  The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification numbers in
parentheses): Americore Holdings, LLC (0115); Americore Health, LLC (6554); Americore Health Enterprises, LLC
(3887); Ellwood Medical Center, LLC (1900); Ellwood Medical Center Real Estate, LLC (8799); Ellwood Medical
Center Operations, LLC (5283); Pineville Medical Center, LLC (9435); Izard County Medical Center, LLC(3388);
Success Healthcare 2, LLC (8861); St. Alexius Properties, LLC (4610); and St. Alexius Hospital Corporation #1
(2766).


                                                         1
Case 19-61608-grs      Doc 974    Filed 12/22/20 Entered 12/22/20 12:39:50           Desc Main
                                  Document     Page 2 of 2



and

Nelson Mullins Riley & Scarborough LLP
Counsel for Committee

Two South Biscayne Boulevard
One Biscayne Tower, 21st Floor
Miami, FL 33131
Ph. 305-373-9400 | Fax 305-995-6416

100 S.E. 3rd Avenue, Suite 2700
Fort Lauderdale, FL 33394
Ph. 954-764-7060 | Fax 954-761-8135

By: /s/ Frank P. Terzo
Frank P. Terzo
Florida Bar No. 906263
Frank.Terzo@nelsonmullins.com
Gary M. Freedman
Florida Bar No. 727260
Gary.Freedman@nelsonmullins.com

and

STOLL KEENON OGDEN PLLC

/s/ Adam M. Back
Adam M. Back, KY Bar No. 91003
Timothy R. Wiseman, KY Bar No. 95072
300 West Vine Street, Suite 2100
Lexington, Kentucky 40507-1801
(859) 231-3000
adam.back@skofirm.com
tim.wiseman@skofirm.com
Counsel for Pelorus Equity Group, Inc.


                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on December 22, 2020, I electronically filed the foregoing with
the Clerk of Court by using the Court’s CM/ECF system, which will provide a Notice of Electronic
Filing and copy to all parties requesting such notice.

                                                   s/ Elizabeth A. Green
                                                   ELIZABETH A. GREEN




                                               2
4833-6851-3493.1
